                                                    Case 2:20-cv-01321-KJD-EJY Document 12 Filed 10/06/20 Page 1 of 3




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                              mk@kindlaw.com
                                         6
                                              Attorney for Plaintiff Grisel Luna-Kelly
                                         7
                                         8                      UNITED STATES DISTRICT COURT
                                         9                           DISTRICT OF NEVADA
                                         10   Grisel Luna-Kelly,                            Case No.: 2:20-cv-01321-KJD-EJY
8860 South Maryland Parkway, Suite 106




                                         11
                                                                        Plaintiff,          Stipulation to extend the deadline to
                                         12
       Las Vegas, Nevada 89123




                                                    v.                                      file the proposed discovery plan and
                                         13                                                 scheduling order
             KIND LAW




                                              Santander Consumer USA Inc.,
                                         14   Equifax Information Services LLC,             (First request)
                                         15   and Trans Union LLC,
                                         16
                                                                        Defendant.
                                         17
                                         18         Grisel Luna-Kelly (“Plaintiff”) and Santander Consumer USA Inc., Equifax
                                         19   Information Services LLC (“Defendant” and together with Plaintiff as the “parties”),
                                         20   by and through their respective counsel, hereby stipulate to extend the deadline for
                                         21   the parties to file their stipulated or proposed discovery plan and scheduling order.
                                         22   The deadline to file the proposed plan is currently set for October 2, 2020.
                                         23         Good cause exists to continue the deadline. The parties are actively exploring
                                         24   possible early resolution that may avoid the need for discovery by all sides.
                                         25         The parties therefore agree that it is appropriate to extend the deadline for the
                                         26   parties to file a proposed or stipulated discovery plan and scheduling order to allow
                                         27   time for the parties to continue to explore early resolution. This request for an
                                              ___________________
                                              STIPULATION                            —1—
                                                    Case 2:20-cv-01321-KJD-EJY Document 12 Filed 10/06/20 Page 2 of 3




                                         1    extension is made specifically in this fee-shifting matter since briefing motions are
                                         2    a significant expense and settlement discussions are ongoing. The parties therefore
                                         3    seek to extend the deadline to file the proposed plan by 14 days, on or before
                                         4    October 16, 2020.
                                         5    ///
                                         6    ///
                                         7    ///
                                         8
                                         9
                                         10
                                         11
                                         12
                                         13
8860 South Maryland Parkway, Suite 106




                                         14
       Las Vegas, Nevada 89123




                                         15
             KIND LAW




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                           —2—
                                                   Case 2:20-cv-01321-KJD-EJY Document 12 Filed 10/06/20 Page 3 of 3




                                         1         This is the first request for an extension of these deadlines.
                                         2        Dated: October 5, 2020.
                                         3     KIND LAW

                                         4      /s/ Michael Kind
                                         5     Michael Kind, Esq.
                                               8860 South Maryland Parkway, Suite 106
                                         6     Las Vegas, Nevada 89123
                                         7     Attorney for Grisel Luna-Kelly

                                         8     LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         9
                                               /s/ J. Christopher Jorgensen
                                         10    J. Christopher Jorgensen, Esq.
                                         11    3993 Howard Hughes Parkway, Suite 600
                                               Las Vegas, Nevada 89169
                                         12    Attorney for Santander Consumer USA Inc.
                                         13
                                               CLARK HILL PLLC
8860 South Maryland Parkway, Suite 106




                                         14
       Las Vegas, Nevada 89123




                                         15    /s/ Jeremy J. Thompson
                                               Jeremy J. Thompson, Esq.
             KIND LAW




                                         16    3800 Howard Hughes Parkway, Suite 500
                                         17    Las Vegas, Nevada 89169
                                               Attorney for Equifax Information Services LLC
                                         18
                                         19    QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.

                                         20    /s/ Jennifer Rebecca Bergh
                                         21    Jennifer Rebecca Bergh, Esq.
                                               2001 Bryan Street, Suite 1800
                                         22    Dallas, Texas 75201
                                         23    Attorney for Trans Union LLC
                                         24                                   IT IS SO ORDERED:
                                                                              ____________________________________
                                         25
                                                                              UNITED STATES MAGISTRATE JUDGE
                                         26
                                                                              DATED:____________________________
                                                                                         October 6, 2020
                                         27
                                              ___________________
                                              STIPULATION                           —3—
